     Case: 1:18-cv-07357 Document #: 135 Filed: 11/13/20 Page 1 of 5 PageID #:1089




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KEHINDA MITCHELL,                            )
                                             )
               Plaintiff,                    )       Case No. 18 C 7357
                                             )
        v.                                   )
                                             )       Judge Feinerman
CITY OF CHICAGO, et al.,                     )
                                             )
               Defendants.                   )

                                  JOINT STATUS REPORT

        Plaintiff Kehinda Mitchell and Defendants City of Chicago, Defendants Michael

McDermott, Andy Jones, Kevin Glynn, and Jack Wilkins, Youth Officer Napoleon Stevenson,

Officer Karyn Gross, and Sharon Jefferson, by their respective attorneys, and in accordance with

this Court’s Order on September 11, 2020 (Dkt. No. 131) present this joint status report.

I.      Progress of Discovery

        Since the last status report, parties have engaged in further discovery efforts, including

written discovery, third party subpoenas, and both party and third-party depositions, including

Plaintiff’s deposition and the deposition of Defendant Jones. Parties have scheduled a number of

the outstanding depositions, but several remain to be scheduled.

        Furthermore, Plaintiff filed a Motion to Compel the Depositions of Defendants McDermott

and Gross on November 11, 2020. See (Dkt. No. 132). In response, Counsel for Defendant Officers

has recently advised the parties that (a) McDermott is available to be scheduled after December 8,

2020, (b) they are planning on filing a Motion to Withdraw on Defendant Gross’ representation,

due to a lack of cooperation, and (c) they are further planning on responding to Plaintiff’s motion

to compel.
      Case: 1:18-cv-07357 Document #: 135 Filed: 11/13/20 Page 2 of 5 PageID #:1090




II.      Discovery that Remains to be Taken

         The parties have set the following schedule for remaining depositions:

            •   Ayesha Muhammad – December 2

            •   Audrey Mitchell – December 3

            •   Craig Katz – December 8

            •   Julius Livingston – December 10

         The remaining depositions remain outstanding.

            •   Defendant Michael McDermott (was tentatively scheduled for September 15,

                remains unscheduled, subject to Motion to Compel)

            •   Defendant Karyn Gross (was tentatively scheduled for September 15, remains

                unscheduled, subject to Motion to Compel)

            •   Jermaine Bates (was scheduled for October 13, working to reschedule)

            •   Tyce Dove (was scheduled for October 16, working to reschedule)

            •   Lanell Townsend (was scheduled for October 20, working to reschedule)

            •   Gene Keller (was scheduled for October 21, working to reschedule)

            •   Kent Stinson, Linas Celesius (parties conferring with Cook County on dates)

            •   Linda Barry (Plaintiff determining if deposition is necessary)

            •   Salvatore Lodolce (Plaintiff is determining if deposition is necessary

            •   A Rule 30(b)(6) deposition for Defendant City of Chicago

            •   A Rule 30(b)(6) deposition for the Cook County State’s Attorney’s Office

            •   Possible depositions of Patricia Lockridge and Alan Bednarek, although the parties

                are working out stipulations to obviate the need for those depositions.




                                                  2
     Case: 1:18-cv-07357 Document #: 135 Filed: 11/13/20 Page 3 of 5 PageID #:1091




III.    Status of Court’s 9/11/20 Order and Proposed Revised Discovery Schedule

        Given the breadth of discovery left to be taken, the outstanding motion to compel, and

concerns about scheduling logistics due to the winter holidays and rising rate of COVID-19 case,

the parties cannot complete discovery by the current fact discovery cutoff of December 1, 2020

(Dkt. No. 131). The parties propose the following revised discovery schedule:

            •   Fact Discovery – February 1, 2021

            •   Plaintiff’s 26(a)(2) Disclosures – March 8, 2021

            •   Plaintiff’s Expert Deposition Deadline – April 5, 2021

            •   Defendants’ 26(a)(2) Disclosures – May 5, 2021

            •   Defendants’ Expert Deposition Deadline – June 2, 2021

            •   Plaintiff’s Rebuttal 26(a)(2) Disclosures – July 7, 2021

            •   Plaintiff’s Rebuttal Expert Deposition Deadline – August 4, 2021

            •   Dispositive Motions – September 2, 2021

IV.     Settlement Efforts

        Plaintiff sent a settlement demand to counsel for the City of Chicago on October 13,

2020, and recently reached out to the County on the same subject. It is Plaintiff's position that

before the parties expend further resources on this litigation, it makes sense to explore

settlement, and Plaintiff is interested in participating in mediation to attempt to resolve the case.

        Defendant Officers and Defendant City of Chicago have communicated that they are

unwilling to discuss or participate in mediation to resolve the case. The County Defendants have

indicated that they will let Plaintiff know if there is interest.

V.      Need for 11/20/20 Status Hearing




                                                    3
   Case: 1:18-cv-07357 Document #: 135 Filed: 11/13/20 Page 4 of 5 PageID #:1092




       The parties agree that the 11/20/20 status hearing is not necessary if the Court is in

agreement with the revised discovery schedule the parties have proposed in this Report.

Dated: November 13, 2020                             Respectfully submitted:

/s/ Ahmed A. Kosoko
Attorney for Defendant Officers
Brian P. Gainer
Ahmed A. Kosoko
Johnson & Bell, LTD.
33 W. Monroe St., Suite 2700
Chicago, Illinois 60603
(312) 372-0770

/s/ Mariah Garcia
Attorney for Kehinda Mitchell
Jon Loevy
Tara Thompson
Gayle Horn
Danielle Hamilton
Mariah Garcia
Loevy & Loevy
311 N. Aberdeen St., 3rd Floor
Chicago, Illinois 60607
(312) 243-5900

/s/ Kyle L. Flynn
Attorney for City of Chicago
John F. Gibbons
Kyle L. Flynn
Emily Eileen Mankowski
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
(312) 456-8400

/s/ Sean O’Callaghan
Attorney for Defendant Jefferson
Sean O’Callaghan
Maureen O’Brien
O’Mara O’Callaghan, LLC
230 W. Monroe St., Suite 2620
Chicago, Illinois 60606
(312) 600-5588


                                                 4
   Case: 1:18-cv-07357 Document #: 135 Filed: 11/13/20 Page 5 of 5 PageID #:1093




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2020 I caused the foregoing Joint Status Report
Pursuant to the Clerk of the Court using the ECF system, which sent electronic notification of the
filing on the same day to all counsel of record via the Court’s CM/ECF system.

                                             /s/ Mariah Garcia




                                                5
